Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Based on the amendment, claims 11 and 13-14, rejected under 35 USC 112(b) has been withdrawn.
Based on the amendment, claims 15-20, rejected under 35 USC 101 has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The applicant’s representative Sean A. Pryor Reg. No:.48,103, on April 01, 2022 authorized the following examiner’s amendment to be entered.

Amendment to the Claims:
This listing of the claims will replace all prior versions and listings of claims in the application. 

Listing of Claims:

1. (Currently Amended) A method for authenticating in an anonymous credential authentication system, the method comprising:
receiving an anonymous credential signature value indicating that setting proposition information using a credential is satisfied from a user device that has been issued the credential combined with multiple pieces of attribute information constituting personal information; 
generating and outputting signer authentication information that confirms a signer of the anonymous credential signature value using an opening key; and 
checking whether two anonymous credential signature values are linked to each other using a linking key when the two anonymous credential signature values generated by the user device are given

2. (Original) The method of claim 1, further comprising verifying the signer authentication information.  

3. (Original) The method of claim 1, wherein further comprising verifying validity of the anonymous credential signature value.  

4. (Original) The method of claim 3, wherein the verifying includes:
receiving the proposition information, the credential, and the anonymous credential signature value from the user device;
classifying the attribute information combined with the credential into hidden attribute information, direct disclosure attribute information, and attribute information related to a setting function;
performing basic verification on the anonymous credential signature value; and
verifying the classified attribute information, respectively, when the basic verification is successful.  

5. (Original) The method of claim 1, wherein the generating and outputting includes:
receiving the anonymous credential signature value for the proposition information;
calculating a signature value of an issuer using the opening key and the anonymous credential signature value;
obtaining user registration information from a user registration list using the signature value of an issuer; and
generating the signer authentication information by using the user registration information and values included in the anonymous credential signature value.  

6. (Cancelled) 

7. (Currently Amended) The method of claim [6]] 1 , further comprising:
generating a first public parameter associated with the opening key and a second public parameter associated with the linking key;
generating a system public key including the first public parameter and the second public parameter; and
issuing the credential in response to the system public key.  

8. (Original) The method of claim 7, further comprising publishing the system public key.  

9. (Original) The method of claim 7, wherein the issuing includes:
receiving, from the user device, a credential issuance request message including a commitment value for the multiple pieces of attribute information, a zero knowledge proof value for the commitment value, and a user signature value for the commitment value;
verifying validity of the zero-knowledge proof value and the user signature value;
calculating a signature value of an issuer using random values selected from an integer set representing the multiple pieces of attribute information, the system public key, the issuing key, and the commitment value; and
issuing the credential including the random values and the signature value of the issuer to the user device.  

10. (Original) The method of claim 9, wherein issuing further includes adding user registration information including the credential issued to the user device, the commitment value, the zero-knowledge proof value, and the user signature value to a user registration list.  

11. (Previously Presented) A method for authentication of an anonymous credential authentication system in a user device, the method comprising:
transmitting, to a credential issuance processor, a credential issuance request message including multiple pieces of attribute information constituting personal information, a commitment value for the multiple pieces of attribute information, a zero knowledge proof value for the commitment value, and a user signature value for the commitment value;
getting a credential including a signature value of the credential issuing processor generated by using an issuing key and random values selected from an integer set representing the multiple pieces of attribute information issued from the credential issuing processor;
generating an attribute authentication signature key by combining a system public key published by the credential issuing processor, the credential and the multiple pieces of attribute information;
presenting an anonymous credential signature value indicating that a proposition information set is satisfied using the credential and the attribute authentication signature key; and
receiving a verification result for the anonymous credential signature value,
wherein the system public key includes at least one of a first public parameter providing a signer authentication and a second public parameter providing a linking check between two signature values, and
wherein the presenting includes:
generating a value providing the signer authentication using the first public parameter and the signature value of the credential issuing processor;
calculating a proof value that proves each piece of attribute information; and
generating a zero-knowledge proof value for qualification requirements among a proposition information.  

12. (Previously Cancelled)	

13. (Previously Presented) The method of claim 11, wherein the presenting further includes:
generating an anonymous credential signature value including at least the proof value, the value providing the signer authentication, the zero-knowledge proof value, and the multiple pieces of attribute information.  

14. (Previously Presented) The method of claim 11, wherein the presenting includes:
generating a value providing the linking check by using the second public parameter;
calculating a proof value that proves each piece of attribute information;
generating a zero-knowledge proof value for qualification requirements among a proposition information; and
generating an anonymous credential signature value including at least the proof value, the value providing the linking check, the zero-knowledge proof value, and the multiple pieces of attribute information.  

15. (Currently Amended) An anonymous credential authentication system for authenticating a user using an anonymous credential method, the anonymous credential authentication system comprising:
a credential issuing processor that issues a credential combined with multiple pieces of attribute information constituting personal information in response to a system public key to the user; 
an opening processor that generates and outputs signer authentication information for confirming a signer of an anonymous credential signature value when the anonymous credential signature value indicating that setting proposition information set is satisfied using the credential from the user who is issued the credential is received; and
a linking processor that checks whether two anonymous credential signature values are linked to each other by using a linking key when the two anonymous credential signature values generated by the user are given.  

16. (Previously Presented) The anonymous credential authentication system of claim 15, further comprising a signature verification processor that classifies the attribute information combined with the credential into hidden attribute information, direct disclosure attribute information, and attribute information related to a setting function, performs basic verification on the anonymous credential signature value, and then verifies validity of the anonymous credential signature value by verifying the classified attribute information, respectively.  

17. (Previously Presented) The anonymous credential authentication system of claim 15, further comprising a signer identification processor that verifies the validity of the signer authentication information according to a verification request of the signer authentication information.  

18. (Cancelled) 

19. (Original) The anonymous credential authentication system of claim 15, wherein the system public key includes at least one of a first public parameter providing a signer authentication and a second public parameter providing a linking check between two anonymous credential signature values.  

20. (Previously Presented) The anonymous credential authentication system of claim 15, wherein when a credential issuance request message including a commitment value for the multiple pieces of attribute information, a zero knowledge proof value for the commitment value, and a user signature value for the commitment value is received from the user, the credential issuing processor that calculates a signature value of the credential issuing processor using random values selected from an integer set representing the multiple pieces of attribute information, the system public key, the issuing key, and the commitment value, and generates the credential including the random values and the signature value of the credential issuing processor.

Reason for allowance
Claims 1-5, 7-11, 13-17 and 19-20 are allowed. The following is an examiner’s statement of reasons for allowance. After consideration of the applicant’s correspondence filed on February  11, 2022 in response to the Office Correspondence mailed on November 12, 2021, through examination of the claims with search and further proposed examiner’s amendment, the pertinent prior arts of record cited in PTO-892, either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application taken and the claims having the particular features have been found in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784. The examiner can normally be reached 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TECHANE GERGISO/Primary Examiner, Art Unit 2494